                 IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                        Civil Action No.: 5:19-cv-327

MANUEL TORRES,                  )
                                )
             Plaintiff,         )
                                )
       v.                       )
                                )    MEMORANDUM OF LAW
TRACY LYNN CARTER, in his       ) IN SUPPORT OF MOTION FOR
official capacity as Lee County ) LEAVE TO AMEND COMPLAINT
Sheriff; TOWN OF APEX, NORTH )
CAROLINA; and TOWN OF SILER )
CITY, NORTH CAROLINA,           )
                                )
             Defendants.        )


      Plaintiff, Manuel Torres (“Plaintiff”) respectfully files this Memorandum of

Law in Support of Plaintiff’s Motion for Leave to Amend Complaint and shows the

following.

                                  ARGUMENT

      Plaintiff seeks leave pursuant to Rule 15(a)(2) to amend his Complaint for

employment discrimination (“Complaint”) to add a party Defendant, NightHawk

Company Police, LLC. This Court’s November 4, 2019, Case Management Order

provides: “Any motion for leave to join additional parties or to otherwise amend the

pleadings shall be filed by plaintiff by November 7, 2019.” (D.E. 21, p. 6). Rule

15(a)(2) provides that “a party may amend its pleading only with the opposing



         Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 1 of 6
party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.”

      Under Rule 15(a)(2)’s liberal standard, “leave to amend a pleading should be

denied only when the amendment would be prejudicial to the opposing party, there

has been bad faith on the part of the moving party, or the amendment would be

futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986). See also,

Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999).

      The proposed amendment is timely: The Court’s Case Management Order

specifically provides that Plaintiff may move for leave to join additional parties until

November 7, 2019. On August 29, 2019, EEOC issued its Dismissal and Notice of

Suit Rights concerning Plaintiff’s EEOC Charge No. 433-2018-003012 against the

new Defendant NightHawk Company Police. Plaintiff received his notice of right to

sue after August 29, giving him at least until November 27 in which to file suit

against NightHawk on claims arising out of the same operative facts as are raised in

Plaintiff’s original Complaint. After this motion for leave to amend was originally

filed on November 7, counsel for Plaintiff received a notice of deficiency in the filing

and was ordered to correct the deficiencies and refile. Plaintiff’s original filing was

timely under the Case Management Order and ahead of Plaintiff’s deadline for filing

suit against NightHawk. Thus, the proposed amendment is timely.




                                     2
         Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 2 of 6
      Plaintiff has not acted in bad faith and Defendants will not be prejudiced.

Plaintiff has not acted in bad faith. He did not receive his right to sue notice from

EEOC until after the original complaint was filed. The current parties agreed to the

timeline for adding parties or amending pleadings in their Rule 26(f) planning

meeting. The Court adopted the agreed upon date for Plaintiff’s amendment of its

complaint, including adding parties, in its Case Management Order. Therefore, the

Plaintiff has acted in good faith in filing his Motion for Leave to Amend and the

current Defendants and the new Defendant will not be prejudiced. Discovery has not

yet begun in this case. Thus, Defendants, having already agreed to the date and not

yet having engaged in discovery, would suffer no prejudice by permitting the

proposed amendment. The new Defendant would not be prejudiced since it will still

have as much time as the current parties in which to conduct its discovery.

      The amendment will not be futile. Since Plaintiff has brought his Title VII

retaliation action against NightHawk within 90 days of his receipt of his EEOC

notice of his right to sue NightHawk, the Amended Complaint on its face alleges

retaliatory conduct against Plaintiff because of his having filed religious

discrimination/retaliation charges against Defendant Lee County Sheriff’s Office.

      For all these reasons, the Plaintiff respectfully requests the Court to grant his

motion to amend his complaint to add as a party Defendant NightHawk Company

Police, LLC.



                                     3
         Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 3 of 6
V.    Conclusion.

      For the foregoing reasons, Plaintiff’s Motion for Leave to Amend Complaint

should be granted.

Dated: November 15, 2019.           Respectfully submitted,

                                    LAW OFFICE OF B. TYLER BROOKS, PLLC

                                    BY: /s/ B. Tyler Brooks
                                    B. Tyler Brooks
                                    N.C. Bar No. 37604
                                    4050 Yellowfield Way
                                    Cary, North Carolina 27518
                                    Telephone: (336) 707-8855
                                    Fax: (919) 584-8373
                                    btb@btylerbrookslawyer.com

                                    GIBBS & ASSOCIATES LAW FIRM, LLC

                                    BY: /s/ Jonathan D. Gibbs
                                    Jonathan D. Gibbs*
                                    Ohio Bar No. 0094455
                                    6398 Thornberry Ct.
                                    Mason, Ohio 45040
                                    Telephone: (513) 234-5545
                                    Fax: (888) 500-4638
                                    jgibbs@gibbs-lawfirm.com
                                    *Appearing pursuant to Local Rule 83.1




                                     4
         Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 4 of 6
                         CERTIFICATE OF SERVICE

       The undersigned certifies that on November 7, 2019, the foregoing
Memorandum of Law in Support of Motion for Leave to Amend Complaint was
electronically filed with the Clerk of the Court, using the Court’s CM/ECF electronic
service system, which will send notification of such filing as follows:

                                 Paul S. Holscher
                                 Janean B. Dunn
                               Jackson Lewis P.C.
                       3737 Glenwood Avenue, Suite 450
                               Raleigh, NC 27612
                        Paul.Holscher@jacksonlewis.com
                         Janean.Dunn@jacksonlewis.com
                      Attorneys for Defendant Town of Apex

                              Katie Weaver Hartzog
                             Katherine Barber-Jones
                            Hartzog Law Group, LLP
                       1903 N. Harrison Avenue, Suite 200
                                 Cary, NC 27513
                         khartzog@hartzoglawgroup.com
                      kbarber-jones@hartzoglawgroup.com
                    Attorneys for Defendant Town of Siler City

                                Bradley O. Wood
                       Womble Bond Dickinson (US) LLP
                             One West Fourth Street
                           Winston-Salem, NC 27101
                            Brad.Wood@wbd-us.com
                    Attorney for Defendant Tracy Lynn Carter


                                       GIBBS & ASSOCIATES LAW FIRM, LLC

                                       BY: /s/ Jonathan D. Gibbs
                                       Jonathan D. Gibbs*
                                       Ohio Bar No. 0094455
                                       6398 Thornberry Ct.
                                       Mason, Ohio 45040

                                     5
         Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 5 of 6
                           Telephone: (513) 234-5545
                           Fax: (888) 500-4638
                           jgibbs@gibbs-lawfirm.com
                           *Appearing pursuant to Local Rule 83.1




                            6
Case 5:19-cv-00327-FL Document 27 Filed 11/15/19 Page 6 of 6
